Citation Nr: 0530594	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral arm weakness 
as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to March 
1950.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claims folder 
was subsequently transferred to the New Orleans, Louisiana, 
RO.

In November 2000, the veteran, his wife, and a friend 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing is 
associated with the claims folder.  

The Board remanded this case for further development in 
February 2001, July 2003, and July 2004.  The case has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

Bilateral arm weakness is not etiologically related to 
sarcoidosis.  


CONCLUSION OF LAW

The veteran's bilateral arm weakness is not proximately due 
to or the result of his service-connected sarcoidosis.  38 
C.F.R. § 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in July 2004, as well as 
by a statement of the case and supplemental statements of the 
case issued during the course of the appeal.  Although the 
originating agency did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the RO readjudicated the 
veteran's claim following the receipt of all pertinent 
evidence.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of this 
claim by the RO were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this claim.




Evidentiary Background

The record reflects that the veteran was awarded service 
connection for generalized sarcoidosis by means of a rating 
decision dated in October 1950 as he was initially diagnosed 
with the disability during service.  

In November and December 1993, the veteran received VA 
medical treatment for complaints of right shoulder pain.  X-
rays showed some degenerative joint disease of the cervical 
spine and it was felt that he probably had nerve root 
compression due to spurring.  Subsequent records show 
continued complaints of right shoulder pain.  

X-rays of the veteran's right hand in August 1997 revealed 
mild degenerative changes of the distal interphalangeal 
joints with no definite fracture.  Osteoporosis was also 
noted.  Similar findings were noted on an X-ray examination 
of his left hand.  In addition, he had subchondral cystic 
changes of the carpal and styloid process of the radius.  

The veteran was afforded a VA neurological examination in 
September 1997 conducted by Dr. Dhenuka Shah.  The veteran 
complained of soreness of his upper extremities, bilaterally.  
He reported that he dropped things and that he experienced 
numbness of the hands and when raising the arms above his 
shoulders.  Sometimes he felt numbness in his hands, feet, 
and toes.  He also had a history of facial twitches which had 
recently developed over the last few months.  Neurological 
examination revealed normal muscle mass, strength, and tone, 
in both upper extremities with the exception of minimal 
weakness of both handgrips.  Deep tendon reflexes were 
bilateral, symmetrical, and normal in the upper extremities.  
Sensorimotor polyneuropathy, likely secondary to sarcoidosis, 
and right lower extremity weakness, secondary to status post 
surgery, were diagnosed.  

The report of a September 1997 VA respiratory examination 
notes that the veteran had no complaints relative to 
sarcoidosis with the exception of coughing up some phlegm.  
The examiner noted that the veteran was "very emaciated" as 
a result of his osteosarcoma of the right hip with subsequent 
hemipelvectomy.  The examiner concluded that there was no 
evidence that the veteran's nerve or arm weakness was due to 
any sarcoid.  

At his hearing before the Board in November 2000, the 
veteran's representative noted that the veteran would seek a 
statement from his physician connecting his current upper 
extremity weakness to his service-connected sarcoidosis.  His 
wife reported that he had pains in his arms, hands, and 
fingers.  

Dr. Shah examined the veteran again in December 2001.  At 
that time, the veteran complained of progressive loss of 
strength in his upper extremities over the past few years.  
He reported that he could not pick up objects with his hands.  
On examination, the veteran's upper extremities had atrophy 
of the hand muscles, bilaterally.  He also had marked 
weakness in both upper extremities.  He had a mild weakness 
in the grips of both hands.  Sensory examination was 
remarkable for impaired pinprick and vibration in both upper 
extremities as well as his lower extremities.  Moderately 
severe sensorimotor polyneuropathy likely due to sarcoidosis 
was diagnosed.  The examiner recommended further studies 
including MRI of the cervical spine to rule out cervical 
spinal cord lesion with probable myelopathy and EMG/NCV 
testing of all four extremities to rule out peripheral 
neuropathy.

In October 2002, Dr. Shah reviewed recent MRI and EMG/NCV 
studies.  The MRI revealed a broad based disc bulge with 
right-sided osteophyte that was moderately narrowing the 
right neural foramina.  At the C3-4 and C4-5 levels there 
were focal central disc protrusions that were facing the 
anterior thecal sac, but causing no stenosis.  EMG/NCV 
studies of the right upper extremity were reported as normal.  
It was opined that the veteran had sensorineural 
polyneuropathy involving both lower extremities.  

In a January 2004 addendum, Dr. Shah opined that the veteran 
may have had peripheral neuropathy involving some sensation 
in his upper extremities; however, EMG/NCV studies of the 
right upper extremity were reported as normal indicating no 
peripheral neuropathy in the upper extremities.  MRI revealed 
a herniated disc and a bulging disc with foraminal narrowing 
of the right side with a right side osteophyte.  Because of 
these findings, it was opined that the veteran may have 
bilateral cervical radiculopathy with bilateral upper 
extremity weakness.  It was considered less likely that the 
veteran's upper extremity weakness was due to peripheral 
neuropathy as a complication of sarcoidosis. 

In a statement dated in April 2004, the veteran expressed his 
belief that his bilateral arm weakness was caused by his 
service-connected sarcoidosis.  He felt that Dr. Shah's 
opinion that his arm weakness was not related to sarcoidosis 
was wrong and that his sarcoidosis had spread to other parts 
of his body.  

Dr. Shah examined the veteran again in February 2005.  The 
veteran's was noted to have complained of weakness in both 
his arms for a long time.  This weakness was greater in the 
left upper extremity than the right.  The veteran and his 
wife reported worsening of this upper extremity weakness over 
the years.  He also reported neck and left shoulder pain for 
a long time.  The left shoulder pain radiated into his left 
upper extremity all the way to his left hand.  He complained 
of tingling, numbness, and stabbing pain in his arms.  He 
also had pain/paresthesia in the right upper extremity.  In 
addition to these upper extremity complaints, he had 
complained of tingling and numbness in his legs since 1995.  

Motor examination revealed decreased upper and lower 
extremity strength.  Sensory examination was remarkable for 
decreased pinprick in the left upper extremity as well as in 
the right forearm and left foot.  The veteran had 
hyperesthesia to pinprick in the left leg.  Vibration was 
decreased mildly in both hands and moderately impaired in his 
feet.  Position was intact in both his hands and feet.  Dr. 
Shah noted that it was hard to make a definitive diagnosis, 
but the following diagnoses were possible: cervical 
myelopathy, central nervous system sarcoidosis, and 
peripheral neuropathy associated with sarcoidosis.  Further 
testing was indicated.

In an August 2005 addendum, Dr. Shah noted that veteran had 
undergone recent EMG/NCV testing in March 2005 that revealed 
bilateral cervical radiculopathy and ulnar sensory 
neuropathy.  Prior MRI of the cervical spine in October 2002 
revealed degenerative disc disease ion the cervical spine.  
It was further noted that MRI of the brain in March 2005 
showed some hyperintense foci in the hypothalamus, but no 
definite space occupying intracranial lesion.  Dr. Shah 
opined that the veteran had peripheral neuropathy associated 
with sarcoidosis.  However, he further opined that the 
veteran's upper extremity weakness was likely due to cervical 
disc disease causing cervical radiculopathy and less likely 
due to sarcoidosis.  


Legal Criteria

Service connection may be granted on a secondary basis for 
disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his current bilateral arm weakness 
is the result of his service-connected sarcoidosis.  

While the veteran's has lower extremity peripheral neuropathy 
related to his sarcoidosis, the preponderance of the medical 
evidence establishes that the weakness of his arms is 
unrelated to his sarcoidosis.  The report of a September 1997 
respiratory examination revealed no evidence that the 
veteran's arm weakness was due to any sarcoid.  Similarly, 
although Dr. Shaw suggested a possibility of sensorimotor 
polyneuropathy secondary to sarcoidosis in September 1997 and 
December 2001, after reviewing MRI and EMG/NCV studies opined 
that the weakness of the veteran's arms was more likely due 
to cervical radiculopathy than sarcoidosis.  This latter 
opinion from Dr. Shah was provided after reviewing more 
comprehensive information, to include relevant neurological 
and radiographic test reports.  Therefore, it is the most 
probative evidence of record concerning the etiology of the 
veteran's bilateral arm weakness.

Accordingly, service connection is not in order for the 
veteran's bilateral arm weakness.  In reaching this decision, 
the Board has determined that application of the evidentiary 
equipoise rule is not required in this case because the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


ORDER

Service connection for bilateral arm weakness as secondary to 
sarcoidosis is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


